Title: From Thomas Jefferson to James Monroe, 2 March 1796
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        Mar. 2. 96.
                    
                    I wrote you two letters in the course of the last twelvemonths to wit May 26. and Sep. 6. 95. and have recieved from you those of Sep. 7. 94. and June 23. 95. neither of which were late enough to inform me if either of mine had got to hand. In those I gave you all the details public and private which my situation enabled me to do. In the last I asked the delivery of a note to Frouillé for some books, particularly the sequel of the Encyclopedie, come out since he last furnished me. I hope these have got to hand.
                    The most remarkeable political occurrence with us has been the treaty with England, of which no man in the US. has had the effrontery to affirm that it was not a very bad one except A.H. under the signature of Camillus. It’s most zealous defenders only pretend that it was better than war. As if war was not invited rather than avoided by unfounded demands. I have never known the public pulse beat so full and in such universal unison on any Subject since the declaration of Independance. The House of representatives of the US. has manifested it’s disapprobation of the treaty. We are yet to learn whether they will exercise their constitutional right of refusing the means which depend on them for carrying it into execution. Should they be induced to lend their hand to it it will be hard swallowing with their constituents, but will be swallowed from the habits of order and obedience to the laws which so much distinguish our countrymen. The resignation or rather removal of R. you will have learnt. His vindication bears hard on the executive in the opinions of this quarter, and tho’ it clears him in their judgment of the charge of bribery, it does not give them high ideas of his wisdom or steadiness.  The appointment of J. Rutledge to be C.J. seems to have been intended merely to establish a precedent against the descent of that office by seniority, and to keep five mouths always gaping for one sugar plumb: for it was immediately negatived, by the very votes  which so implicitly concur with the will of the executive. I may consign the appointment of Chace to the bench to your own knolege of him and reflections. McHenry Secy. at war, Charles Lee Atty. Genl. with Pickering and Wolcott by their devotion to genuine republicanism will shew to our citizens on what principles alone they can expect to rise.  The office of Secy. of State was offered to P.H. in order to draw him over and gain some popularity: but not till there was a moral certainty that he would not accept it. I presume you recieve the newspapers, and will have seen the amendments to the constitution proposed by the Virginia assembly. Their reception by some of the other assemblies has been such as to call for the sacrifice of all feeling rather than ruffle the harmony so necessary to the common good.  The finances are said to have been left by the late financier in the utmost derangement, and his tools are urging the funding the new debts they have contracted. Thus posterity is to be left to pay the ordinary expences of our government in time of peace.
                    As small news may escape the notice of your other correspondents, I shall give you what occurs to me. The James river canal is now conducted into the town of Richmond and full toll is exacted. 30. Doll. a share more however are necessary to complete it. The Patowmac and Norfolk canals are not in such forwardness. Mayo bridge, nearly destroyed by a flood, is reestablished. R. is settled again in Richmond in the business of the law.—Carter’s lands on the back of yours and Mr. Short’s have got into the hands of one of the sons, Ned, who is coming to live on them. The price of wheat is 13/ here the bushel, and corn 20/ the barrel, and not to be had indeed at any price. I have been desirous of planting some fruit trees for you that they may be growing during your absence. But Mr. Jones’s visits to the neighborhood have been so rare and short that I have not had an opportunity of asking from him the inclosure and allotment of the piece of ground which seems proper for it. The season is now passing. Do not fail to send over the Abricotpeche. Bartram would recieve and plant it, and then furnish new plants.—Deaths are Zane, and Thos. Pleasants of 4. mile creek. Mr. Pendleton is also said to be all but gone. A remarkeable marriage is that of Capt. Alcock with the widow of Dr. Walker. Your brother and family well. Derieux living in Goochland under great sufferance, and hoping a renovation of the aid promised from his aunt. My sincere affections to Mrs. Monroe and to yourself. Adieu.
                